UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 05-1842



FRANCIS P. SAITTA,

                                                   Plaintiff - Appellant,

           versus


MARYLAND     DEPARTMENT   OF   HEALTH   AND    MENTAL
HYGIENE,

                                                    Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
05-832-JFM)


Submitted:    November 21, 2005               Decided:   December 13, 2005


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis P. Saitta, Appellant Pro Se.       Timothy James Paulus,
Assistant Attorney General, David Rowland Morgan, Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Francis P. Saitta appeals the district court’s order

denying relief on his civil complaint, in which he alleged that his

due process rights were violated.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Saitta v. Md. Dep’t of Health &

Mental Hygiene, No. CA-05-832-JFM (D. Md. July 19, 2005).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -